Citation Nr: 0004021	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Mother, Brother, and Sister




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
March 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

By an April 1999 Order, the United States Court of Appeals 
for Veterans Claims (Court) vacated an April 1997 Board 
decision that new and material evidence had not been 
submitted to reopen a claim for service connection.  In its 
Order, the Court remanded the case to the Board to address in 
the first instance whether the VA Secretary complied with the 
provisions of Manual M21-1, Part III, para. 1.03, and Part 
VI, para. 2.10f regarding full development of claims. 


FINDINGS OF FACT

1.  In April 1993, the RO denied entitlement to service-
connection for schizophrenia; the veteran was duly notified 
of the decision in May 1993 and did not enter a notice of 
disagreement within one year of date of notice of that 
decision. 

2.  Evidence added to the record since the April 1993 RO 
rating decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia. 

3.  There is no competent medical evidence of record to 
establish occurrence of an in-service injury or disease or a 
nexus between the veteran's currently diagnosed psychiatric 
disorders, including paranoid schizophrenia, and service.  


CONCLUSIONS OF LAW

1.  The April 1993 decision of the RO, denying the veteran's 
claim of entitlement to service-connection for schizophrenia, 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  Evidence received since the April 1993 rating decision 
pertinent to the issue of service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia, is 
new and material, and the veteran's claim for service 
connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1999). 

3.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include paranoid 
schizophrenia, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

4.  Because the veteran's claim for service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia, is not well grounded, VA has no duty to 
develop facts pertinent to the veteran's claim.  Morton v. 
West, 12 Vet. App. 477 (1999) (per curiam).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).   

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
38 C.F.R. § 3.156(a) (1999).  Such evidence must be neither 
cumulative nor redundant and, by itself or in connection with 
evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See generally Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir.1998).

In this case, because there is a prior unappealed rating 
decision, the claim may not be reopened and allowed unless 
new and material evidence is presented.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.156(a).  In April 1993, the RO denied 
service connection for schizophrenia.  The veteran was duly 
notified of the decision in May 1993 and failed to enter a 
notice of disagreement within one year of such notice.  
Therefore, the April 1993 rating decision denying entitlement 
to service connection for schizophrenia became final.  See 38 
U.S.C.A. § 7105(b),(c); 38 C.F.R. §§ 20.302, 20.1103. 

The evidence which was of record at the time of the April 
1993 RO rating decision consisted of service medical records, 
August 1991 records of hospitalization from Topeka State 
Hospital, a November 1992 VA Mental Disorders examination 
report, and a December 1991 report from the Shawnee County 
Mental Health Center.  Service medical records are negative 
for schizophrenia or other psychiatric illness, including a 
report by the veteran at service separation that he had 
frequent trouble sleeping, but had no depression or excessive 
worry, or nervous trouble of any sort.  On the examination, 
the veteran was psychiatrically normal.  The Topeka State 
Hospital records reflect an August 1991 hospitalization with 
discharge diagnoses of substance abuse and schizophrenia, 
with no evidence of prior psychiatric disorder, but with a 
history of general deterioration in behavior and mental 
status for the prior two years.  The November 1992 VA 
examination resulted in the diagnosis of paranoid type 
schizophrenia.  The December 1991 report from the Shawnee 
County Mental Health Center reflects a diagnosis of chronic 
paranoid type schizophrenia and included a history of signs 
of mental problems during service.  

The pertinent additional evidence submitted since the April 
1993 rating decision includes various lay statements and 
personal hearing testimony.  In a statement dated in February 
1995, the veteran's mother wrote that, since service 
separation, she had noticed changes, including that the 
veteran was distrustful and talked to himself and the 
television.  In a statement dated in February 1995, the 
veteran's brother wrote that he noticed a change in the 
veteran after boot camp.  Statements dated in April 1995, 
which appear to be from the veteran's high school teachers, 
are to the effect that the veteran used to be quiet, did what 
he was told, and was not a discipline problem in class.  A 
lay statement from a work supervisor who indicated knowing 
the veteran all of his life reflects that the veteran's 
appearance and behavior changed after service.  

The veteran's April 1995 statement pertained to allegations 
of in-service psychiatric testing and a court martial.  At a 
personal hearing in June 1995, the veteran testified that he 
was subjected to pressure during basic training in service, 
and he had problems within a year of service.  Family members 
testified regarding the veteran being admitted to a hospital 
in 1990 and 1991, and the change in behavior of the veteran 
beginning in boot camp in service, and after returning from 
Korea.  The veteran also submitted several written statements 
asserting that he experienced problems in service and was 
entitled to service connection for schizophrenia.  

The Board finds that this evidence added to the record since 
the April 1993 rating decision, which is new, is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The new evidence includes additional evidence of the veteran 
experiencing behavioral change in service or soon after 
service.  Accordingly, the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia, is reopened.  See 38 C.F.R. 
§ 3.104(a); Hodge, supra.

A three-part analysis is for application when a claim to 
reopen is presented.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc); Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  Under the Elkins test, the first step is to 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) to reopen the prior 
claim.  If so, then the second step, whereby immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, see Justus v. Principi, 3 
Vet. App. 510 (1992), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is not well 
grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  Winters v. West, 12 Vet. 
App. at 206.  If the claim is well grounded, then VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step, a merits adjudication.  Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Although new and material evidence has been presented to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia, the evidence of record does not demonstrate 
that the claim is well grounded.  There is no competent 
medical evidence of record to establish occurrence of an in-
service injury or disease or a nexus between the veteran's 
currently diagnosed psychiatric disorders, including paranoid 
schizophrenia, and service.  For these reasons, the Board 
must find the veteran's claim for service connection to be 
not well grounded.  See 38 U.S.C.A. § 5107(a).  No further 
action, including a remand for further development, is 
required.  See Winters at 206. 

In its Order vacating the April 1997 Board decision, the 
Court specifically found that the veteran's issue of 
reopening a claim for an acquired psychiatric condition was 
not well grounded, because there was no competent medical 
evidence that the veteran suffered from a psychological 
disorder in service, or that his current condition was 
related to any such in-service disorder.  

In April 1999, the Court remanded the case to the Board to 
address in the first instance whether the RO had complied 
with the provisions of Manual M21-1, Part III, para. 1.03, 
and Part VI, para. 2.10f regarding full development of 
claims.  As the Court found in its April 1999 Order, however, 
the veteran's claim is not well grounded.  Because the 
veteran's claim is not well grounded, the VA Secretary had no 
duty to develop facts pertinent to the veteran's claim, 
including compliance with the provisions of Manual M21-1.  On 
this question, in July 1999, the Court held that language 
regarding claim development in the Manual M21-1 suggesting 
that the VA Secretary had a duty to assist a claimant even 
though he had not submitted a well-grounded claim did not 
eliminate well-groundedness as a condition precedent to the 
duty to assist, as the claims manuals were interpretive and 
did not create enforceable substantive rights.  Morton, 12 
Vet. App. at 481-82.  

The Court further held that, "under [38 U.S.C. § 5107], 
absent the submission and establishment of a well-grounded 
claim, the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim.  Accordingly, 
any perceived or actual failure by the Secretary to render 
assistance in the absence of a well-grounded claim cannot be 
legal error."  Morton at 486.  Since the veteran's claim is 
not well grounded, the VA Secretary had no duty to develop 
facts pertinent to the veteran's claim and, therefore, did 
not commit legal error in failing to do so. 













ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia.   

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include paranoid 
schizophrenia, being not well grounded, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

